 




GRANT NOTICE
AXA EQUITABLE HOLDINGS, INC.
2018 LONG-TERM INCENTIVE COMPENSATION PROGRAM
RESTRICTED STOCK UNIT AGREEMENT


Employee:
 
Grant Date:
May 17, 2018
Number of Restricted Stock Units:


 




--------------------------------------------------------------------------------

The Restricted Stock Units set forth above are subject to the terms and
conditions of the AXA Equitable Holdings, Inc. 2018 Omnibus Incentive Plan and
the Restricted Stock Unit Agreement that follows.




 


























AXA EQUITABLE HOLDINGS, INC.




--------------------------------------------------------------------------------




2018 LONG-TERM INCENTIVE COMPENSATION PROGRAM
RESTRICTED STOCK UNIT AGREEMENT




This Restricted Stock Unit Agreement (the “Agreement”), by and between AXA
Equitable Holdings, Inc., a Delaware corporation (the “Company”), and the
employee whose name is set forth on the Grant Notice attached hereto (the “Grant
Notice”), is being entered into pursuant to the AXA Equitable Holdings, Inc.
2018 Omnibus Incentive Plan (the “Plan”). Capitalized terms that are used but
not defined herein shall have the respective meanings given to them in the Plan.


Section 1.Grant of Restricted Stock Units. The Company hereby evidences and
confirms its grant to the employee whose name is set forth on the Grant Notice
(the “Employee”), effective as of the date set forth on the Grant Notice (the
“Grant Date”), of the number of Restricted Stock Units set forth on the Grant
Notice. This Agreement is entered into pursuant to, and the Restricted Stock
Units granted hereunder are subject to, the terms and conditions of the Plan,
which are incorporated by reference herein. If there is any inconsistency
between any express provision of this Agreement and any express term of the
Plan, the express term of the Plan shall govern.
Section 2.Vesting of Restricted Stock Units.
(a)    Vesting. Except as otherwise provided in this Section 2, the Restricted
Stock Units shall vest ratably in equal annual installments over a three-year
period, on each of the first three anniversaries of March 1, 2018 (each, a
“Vesting Date”), subject to the continued employment of the Employee by the
Company or any of its Affiliates through such date. Vested Restricted Stock
Units shall be settled as provided in Section 3 of this Agreement.
(b)    Effect of Termination of Employment. In the event of a termination of
employment, the treatment of any unvested Restricted Stock Units shall be
governed by Article X of the Plan; provided that, for purposes of Section
10.4(a) of the Plan, the Restricted Stock Units granted hereunder will be
treated as if they were granted on March 1, 2018.
(c)    Effect of a Change in Control. In the event of a Change in Control, the
treatment of any unvested Restricted Stock Units shall be governed by Article XI
of the Plan.
(d)    Discretionary Acceleration. Notwithstanding anything contained in this
Agreement to the contrary, the Administrator, in its sole discretion, may
accelerate the vesting with respect to any Restricted Stock Units under this
Agreement, at such times and upon such terms and conditions as the Administrator
shall determine.




--------------------------------------------------------------------------------





Section 3.Settlement of Restricted Stock Units. Subject to Section 6(a), any
outstanding Restricted Stock Units that become vested Restricted Stock Units
shall be settled into an equal number of Shares on a date selected by the
Company that is within 30 days following the applicable Vesting Date or, in the
event of a termination of employment by reason of death, within 30 days
following the date of such termination (each such date, a “Settlement Date”).
Section 4.Restriction on Transfer; Non-Transferability of Restricted Stock
Units. The Restricted Stock Units are not assignable or transferable, in whole
or in part, and they may not, directly or indirectly, be offered, transferred,
sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or by the laws of descent and distribution to the
estate of the Employee upon the Employee’s death. Any purported transfer in
violation of this Section 4 shall be void ab initio.
Section 5.Restrictive Covenants and Post-Termination Obligations. In
consideration of the receipt of the Restricted Stock Units granted pursuant to
this Agreement, the Employee agrees to be bound by the covenants set forth in
Exhibit A to this Agreement, which are incorporated by reference and made part
of this Agreement; provided that the Company’s remedies for the Employee’s
breach of any covenant shall be limited to those described in Section 10.1 of
the Plan.
Section 6.Miscellaneous.
(a)    Tax Withholding. The Company or one of its Affiliates shall require the
Employee to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding obligations that may arise in connection with the vesting of the
Restricted Stock Units by retaining a number of Shares issued in respect of the
Restricted Stock Units then vesting that have an aggregate Fair Market Value as
of the Settlement Date equal to the amount of such taxes required to be withheld
(and the Employee shall thereupon be deemed to have satisfied his or her
obligations under this Section 6(a)). The number of Shares to be issued in
respect of Restricted Stock Units shall thereupon be reduced by the number of
Shares so retained.
(b)    Dividend Equivalents. In the event that the Company pays any ordinary
dividend in cash while the Employee has any outstanding Restricted Stock Units,
there shall be credited to the account of the Employee a dividend equivalent in
the form of additional Restricted Stock Units equal in value to the cash
dividends that the Employee would have received if the Employee’s then
outstanding Restricted Stock Units represented actual Shares. The Restricted
Stock Units so credited shall be subject to the same vesting and other
requirements applicable to the Restricted Stock Units with respect to which they
are credited.
(c)    Forfeiture of Awards. The Restricted Stock Units granted hereunder (and
gains earned or accrued in connection therewith) shall be subject to such
generally applicable policies as to forfeiture and recoupment (including,
without limitation, upon the occurrence of material financial or accounting
errors, financial or other misconduct or Competitive Activity) as may be adopted
by the Administrator or the Board from time to time and communicated to the
Employee or as required by applicable law, and are otherwise subject to
forfeiture or disgorgement of profits as provided by the Plan.
(d)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, the Employee hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Employee pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company website or other electronic
delivery.
(e)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.




--------------------------------------------------------------------------------




(f)    Applicable Law. This Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.
(g)    Acceptance of Restricted Stock Units and Agreement. The Employee has
indicated his or her consent and acknowledgement of the terms of this Agreement
pursuant to the instructions provided to the Employee by or on behalf of the
Company. The Employee acknowledges receipt of the Plan, represents to the
Company that he or she has read and understood this Agreement and the Plan, and,
as an express condition to the grant of the Restricted Stock Units under this
Agreement, agrees to be bound by the terms of both this Agreement and the Plan.
The Employee and the Company each agrees and acknowledges that the use of
electronic media (including, without limitation, a clickthrough button or
checkbox on a website of the Company or a third-party administrator) to indicate
the Employee’s confirmation, consent, signature, agreement and delivery of this
Agreement and the Restricted Stock Units is legally valid and has the same legal
force and effect as if the Employee and the Company signed and executed this
Agreement in paper form. The same use of electronic media may be used for any
amendment or waiver of this Agreement.


(h)    Good Reason. In the event that the Employee is eligible for benefits
under the AXA Equitable Supplemental Severance Plan for Executives (the
“Severance Plan”) as of the date of his or her termination of employment, the
term “Good Reason” shall have the meaning set forth in the Severance Plan as in
effect on the date of termination.






--------------------------------------------------------------------------------






EXHIBIT A
RESTRICTED STOCK UNIT AGREEMENT
RESTRICTIVE COVENANTS AND POST-TERMINATION OBLIGATIONS




Section 1. Acknowledgements. The Employee acknowledges and agrees that during
the Employee’s employment with the Company, the Employee has and will have
access to trade secrets and other information that is confidential and/or
proprietary about the totality, strategies and business dealings of the Company.
The Employee acknowledges and agrees that such information is highly valuable to
the Company and provides the Company with a unique and competitive advantage.
The Employee further acknowledges and agrees that the covenants contained herein
are reasonable and necessary to protect the legitimate interests of the Company,
and that any violation of the covenants set forth herein would result in
significant and irreparable harm to the Company.
Section 2. Protection of Confidential Information. The Employee will not,
without permission of the Company, disclose any Company confidential and /or
proprietary information or trade secrets to anyone outside the Company, unless
required by subpoena. Confidential and/or proprietary information and trade
secrets include, but are not limited to, customer lists, any confidential
information about (or provided by) any customer or prospective or former
customer of the Company, product development information, marketing and sales
plans, premium or other pricing information, operating policies and manuals,
and, or other confidential information related to the Company. Notwithstanding
the foregoing, the Employee may disclose confidential information as (x)
authorized by applicable law (including, but not limited to, any disclosure of
information that satisfies the procedures in SEC Regulation § 240.21F-17) or (y)
required pursuant to an order or requirement of a court, administrative agency,
regulatory (including any self-regulatory) agency or authority or other
government body.
Section 3. Noncompetition. The Employee will not, for 12 months following
termination of employment, directly or indirectly provide services in any
capacity for any entity that conducts business competitive to that of the
Company.
Section 4. Non-solicitation of Employees and Agents. The Employee will not, for
12 months following termination of employment, directly or indirectly,
individually or on behalf of any other person or business entity of any type,
hire or attempt to hire any employee, agent or agency, broker, broker-dealer,
financial professional, registered principal or representative who is, or during
the 6 months preceding the Employee’s termination of employment was, employed or
associated with the Company.
Section 5. Non-solicitation of Customers. The Employee will not, for 12 months
following termination of employment, directly or indirectly, either for the
Employee’s own benefit or for the benefit of another, attempt to solicit any
person or entity that is, or during the 6 months preceding the Employee’s
termination of employment was, a customer of the Company.
Section 6. Non-disparagement. The Employee shall not (including following any
termination of employment with the Company), whether in writing or orally,
disparage the Company, its Subsidiaries, any of their respective Affiliates or
their respective predecessors and successors, or any of the current or former
directors, officers, executives, shareholders, partners, members, or, as a
group, other employees of any of the foregoing, with respect to any of their
respective past or present activities or otherwise publish (whether in writing
or orally) statements that reflects adversely on or encourages any adverse
action against the aforementioned parties unless (x) testifying truthfully under
oath pursuant to pursuant to a lawful court order or subpoena, (y) authorized by
applicable law (including, but not limited to, any disclosure of information
that satisfies the procedures in SEC Regulation § 240.21F-17) or (z) required
pursuant to an order or requirement of a court, administrative agency regulatory
(including any self-regulatory) agency or authority or other government body.




--------------------------------------------------------------------------------




Section 7. Agreement to Cooperate. Following the termination of employment and
without additional compensation, the Employee will reasonably assist and
cooperate with the Company in connection with the defense or prosecution of the
any claim that may be made against or by the Company, or in connection with any
ongoing or future investigation or dispute or claim of any kind involving the
Company including preparing for and testifying in any proceeding to the extent
that such claims investigations or proceedings relate to services performed or
required to be performed by the Employee during employment, pertinent knowledge
possessed by the Employee or any act or omission by the Employee. Employee will
perform all acts and execute and deliver all documents that may be reasonably
necessary to carry out the provisions of this section. Upon submission of
appropriate written documentation, the Company agrees to reimburse the Employee
for reasonable pre-approved out-of-pocket expenses incurred in connection with
such assistance. The Company agrees it will make all reasonable efforts to
minimize disruption to the Employee’s other commitments.




